DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I: claims 1-18 and 21 in the reply filed on September 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 17, 2019, July 17, 2019, August 30, 2019, August 31, 2020, December 02, 2021 and October 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on March 29, 2019 are accepted.

Claim Interpretation - 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are:
Claim 7: Claim limitation “means for occluding the ear canal of the user”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means or step” coupled with functional language “for occluding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “means or step”. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: Claim limitation “a processing system for analyzing the acoustic signals” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “system” coupled with functional language “for analyzing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “system”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 1: “a processing system” refers to the specification (PG Pub US 2019/0247010 A1), [0065]: a processing system 106, such as for example, a smartphone, a tablet computer, a smart watch, laptop computer of other portable computing device.
Claim 7: “means for occluding the ear canal” refers to the specification [0013] and claim 7: “the occluding means includes an earbud cover.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1 and 21 are directed to a “system” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Claim 10 is directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: 
Claims 1, 10 and 21 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: analyzing the acoustic signals (claims 1 and 10); and analysing the acoustic signals to facilitate one or more of the recited list of monitoring actions (claim 21).  
In claims 1, 10 and 21, the above recited steps can be practically performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the analysis of the acoustic signals. A person may visually examine, i.e., perform an observation, the acoustic signals to identify any feature, patter or characteristic and be considered as analyzing the acoustic signals. Once the acoustic signals are analyzed, the person can further monitor the list of actions by performing an observation or use a pen and paper or a generic computer to record the observation. There is nothing recited in the claim to suggest an undue level of complexity in how the acoustic signals are analyzed and how the list of actions to be monitored. Therefore, a person would be able to analyze the acoustic signals mentally or with a generic computer.
Prong Two: Claims 1, 10 and 21 do not include additional elements that integrate the mental process into a practical application. 
This judicial exception is not integrated into a practical application.  In particular, the claims recites an acoustic sensor for detecting acoustic signal including infrasonic signals from a user. This step represents merely data gathering or pre-solution activities that is necessary for use of the recited judicial exception and is recited at a high level of generality with conventionally used tool that is an acoustic sensor. 
As a whole, the additional element merely serves to gather and feed information to the abstract idea, while generically implementing it on conventionally used tools. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the analyzed acoustic signals does not result in any significant outcome outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 10 and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims recite an additional step of detecting acoustic signals with an acoustic sensor. This step represents mere data gathering activity that is necessary for use of the recited judicial exception and are recited at a high level of generality. 
The acoustic signals are acquired by an acoustic sensor. Any sensor that acquires acoustic signals may be called an acoustic sensor. This is a conventional pre-solution activity well-understood in the industry of acoustic signal sensing. Accordingly, this additional step of detecting acoustic signals and the tool used, the acoustic sensor, for detecting acoustic signals amount to no more than insignificant conventional extra-solution activity.  Mere insignificant conventional extra-solution activity cannot provide an inventive concept.  The claims hence are The not patent eligible.  

Dependent Claims
The dependent claims are not patent eligible for similar reasons stated above: they merely:
further describe the abstract idea such as 
analyzing a cardiac cycle and/or respiratory cycle, which can be performed with human mind (claims 9 and 18);
further describe the pre-solution activity such as
the characteristic of the acoustic signals (claims 2 and 11); 
the characteristic of the acoustic sensor (claims 5-8, 14-17)
further describe additional extra-solution activities such as
 further sensors (claims 3-4 and 12-13).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “the headset” that lacks proper antecedent basis. 
Claim 21 recites a biosensor system and/or its method of operation. It is not clear whether it recites a system claim or a method claim. Since the recited limitations are hardware components, claim 21 is interpreted as setting forth for a biosensor system. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-15, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalon et al., US 2011/0125063 A1, hereinafter Shalon.
Claims 1 and 10. Shalon teaches in FIG.1 a biosensor system (10) a method for monitoring a user ([0185]: the system for monitoring and optionally modifying a behavior of a subject, which system is referred to hereinunder as system 10), comprising: 
an acoustic sensor for detecting acoustic signals including infrasonic signals from a user via an ear canal ([0062]: the sensor is selected capable of sensing…acoustic activities. Acoustic activity is preferably, non-verbal acoustic energy at a frequency of 0.001 Hz to 100kHz; and [0186]: system 10 includes a sensor unit 12 and a processing unit 14) – infrasound has a frequency below 20 Hz; and 
a processing system for analyzing the acoustic signals detected by the acoustic sensor ([0186]: system 10 includes a sensor unit 12 and a processing unit 14; and [0189]: processing unit 14 includes a processor and software applications necessary for processing signals received from sensor unit as well as communication capabilities).  

Claims 2 and 11. Shalon further teaches that 
the acoustic signals include infrasounds of 5 Hz and less ([0062]: the sensor is selected capable of sensing…acoustic activities. Acoustic activity is preferably, non-verbal acoustic energy at a frequency of 0.001 Hz to 100kHz).  

Claims 3, 4, 12 and 13. Shalon further teaches that
auxiliary sensors for detecting movement of the user; and an auxiliary sensor for detecting a body temperature of the user ([0062]: the sensor is selected capable of sensing mechanical (e.g., jaw motion), and thermal (e.g., body temperature)).  

Claims 5 and 14. Shalon further teaches that
the acoustic sensor (75) is incorporated into a headset ([0063]: a wireless headset system of the present invention; and FIG.5: No.75: heads free headset).  

Claims 6 and 15. Shalon further teaches that 
the headset includes one or more earbuds ([0225]: FIG.6 depict system 10 which includes a sensor unit 12 incorporated into the minimal “Ear Unit” (EU) shown in FIG.6).  

Claims 9 and 18. Shalon further teaches that  
the processing system analyzes the acoustic signals to analyze a cardiac cycle and/or respiratory cycle of the user ([0253]: system 10 can measure…breathing rate… through any of the traditional techniques known in the art…For example, if system 10 is placed on or near the ear region, the pulse of the user can be heard or determined using a microphone or plethysmography on the earlobe, in the ear canal or tissue surrounding the ear).  

Claim 21. Shalon teaches in FIG.1 a biosensor system and/or its method of operation ([0185]: the system for monitoring and optionally modifying a behavior of a subject, which system is referred to hereinunder as system 10), comprising: 
one or more acoustic sensors for detecting acoustic signals including infrasonic signals from a user ([0062]: the sensor is selected capable of sensing…acoustic activities. Acoustic activity is preferably, non-verbal acoustic energy at a frequency of 0.001 Hz to 100kHz; and [0186]: system 10 includes a sensor unit 12 and a processing unit 14) – infrasound has a frequency below 20 Hz; and 
a processing system for analyzing the acoustic signals ([0186]: system 10 includes a sensor unit 12 and a processing unit 14; and [0189]: processing unit 14 includes a processor and software applications necessary for processing signals received from sensor unit as well as communication capabilities) to facilitate one or more of the following: 
environmental noise monitoring, blood pressure monitoring, blood circulation assessment, brain activity monitoring, circadian rhythm monitoring ([0430]: other sensor may include without limitation clinometers…cardiac pulse, blood pressure sensors), characterization of and/or assistance in the remediation of disorders including obesity ([0256]: system 10 can be configured to integrate into the Weight Watchers diet plan; and [0050]: providing an ideal diet control solution…for treating eating disorders such as obesity or anorexia), mental health, jet lag, and other health problems ([0306]: help reduce alcohol consumption by sensing the alcohol level in the blood or in the breath), meditation, sleep monitoring, fertility monitoring, and/or menstrual cycle monitoring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shalon in view of Wagner et al., US 2018/0020979 A1, hereinafter Wagner.

Claims 7 and 16. Shalon teaches all the limitations of claims 1 and 10, respectively. 
Shalon teaches an earbud, yet does not teach means for occluding the ear canal of the user to improve an efficiency of the detection of the acoustic signals, wherein the occluding means includes an earbud cover.
However, in an analogous soundwave sensing signal transmission field of endeavor, Wagner teaches
means for occluding the ear canal of the user to improve an efficiency of the detection of the acoustic signals, wherein the occluding means includes an earbud cover ([0193]: the earbud cover 500 includes a sound port 904 to facilitate sound passing therethrough from a speaker in the earbud 900 to an ear of a subject) – the sound port allows the soundwave to pass through a confined channel, hence minimize the dispersion and improve an efficiency of the detection.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Shalon employ such a feature of “means for occluding the ear canal of the user to improve an efficiency of the detection of the acoustic signals, wherein the occluding means includes an earbud cover” as taught in Wagner for the advantage of protecting the earbud while facilitating a more efficient sound passing, as suggested in Wagner, [0193].

In regard to the limitation of “to improve an efficiency of the detection of the acoustic signals”, it is considered an intended use of the claimed occluding means. Such a limitation does not further limit the structure of the claimed device. There is no recitation in the claim what structural limitation causes the distance effect to be eliminated other than using a light reducing attenuator. As Wagner teaches a dedicated sound port to facilitate sound passing, it is considered reading on the limitation. For the above consideration, see MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shalon in view of Inakoshi et al., US 2017/0041711 A1, hereinafter Inakoshi.

Claims 8 and 17. Shalon teaches all the limitations of claims 1 and 10, respectively.
Shalon teaches an ear unit for acoustic sensing ([0225]) yet Shalon does not explicitly teaches that the acoustic sensors are in both ear canals of the user and the processing system uses the signals from both sensors to increase an accuracy of a characterization of cardiac activity.  
However, in an analogous ear unit based signal transmission and sensing field of endeavor, Inakoshi teaches
 acoustic sensors in both ear canals of the user and the processing system using the signals from both sensors to increase an accuracy of a characterization of cardiac activity ([0025]: the right ear biological sensor 113R and the left ear biological sensor 113L acquire the biological information at different sites: the right ear canal and the left ear canal; and [0043]: when the sound is output from both the right ear sound output unit 112R and the left ear sound output unit 12L, the mobile phone controller 124 may generate the sound signal such that both the right ear output unit 112R and the left ear sound output unit 112L perform the stereophonic output).
From a statistical analysis point of view, increasing sampling size increases an accuracy of an analysis. Hence, having signals from two sensors  (sensors in both ear canals) would increase an accuracy than having signals from only one sensor (sensor (s) in one ear canal).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Shalon employ such a feature of “acoustic sensors in both ear canals of the user and the processing system using the signals from both sensors to increase an accuracy of a characterization of cardiac activity” as taught in Inakoshi for the well-known advantage of a general statistical practice such that larger sample sizes help identify outliers in data and provide smaller margins of error. 

In regard to the limitation of “to increase an accuracy of a characterization of cardiac activity”, it is considered an intended use of the claimed use of signals from both sensors. Such a limitation does not further limit the structure of the claimed device. There is no recitation in the claim what structural limitation causes the distance effect to be eliminated other than using a light reducing attenuator. As Inakoshi teaches that the signals from both the right and the left ear unit generate a stereophonic, it is considered reading on the limitation. For the above consideration, see MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793